 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 MATTHEW L. BEEBE,                                       Case No.: 3:18-cv-00545-MMD-WGC

 4          Plaintiff,                                                    ORDER

 5 v.                                                                 Re: ECF Nos. 6, 7

 6 BRYAN W. GASTON,

 7          Defendant

 8

 9         Plaintiff filed his original complaint and application to proceed in forma pauperis (IFP) on

10 November 15, 2018. (ECF Nos. 1, 1-1.) Plaintiff brought his action under 42 U.S.C. § 1983, against

11 Washoe County, the Washoe County Sheriff's Department, and Deputy Bryan W. Gaston. He

12 alleged the violation of his Fourth Amendment rights including the right to be free from excessive

13 force and from unlawful arrests and seizures.

14          The court granted the IFP application and screened his complaint under 28 U.S.C.

15 § 1915(e). The court found Plaintiff states colorable Fourth Amendment claims against Gaston,

16 but he did not include sufficient allegations to state a plausible claim for relief against Washoe

17 County or its sheriff's department under Monell v. Dep't of Soc. Servs., 436 U.S. 658 (1978).

18 Therefore, the court allowed Plaintiff to proceed with his claims against Gaston, but gave him

19 thirty days to file an amended complaint to attempt to state a viable claim against the municipal

20 defendants. Plaintiff was advised that if he failed to file an amended complaint within thirty days,

21 the action might be dismissed, and that if he wished to proceed only with his claims against Gaston,

22 to notify the court prior to the expiration of the thirty days. (ECF No. 3.)

23
 1         The court should have clarified that if no amended complaint was filed within 30 days, the

 2 action would be dismissed only as to Washoe County and the Washoe County Sheriff's

 3 Department, but not as to Gaston, whom the court had concluded Plaintiff could proceed against

 4 with his Fourth Amendment claims. This explains why Plaintiff filed both an amended complaint,

 5 which is the same as the original complaint except that it omits Washoe County and the Washoe

 6 County Sheriff's Department from the caption, as well as a notice that he intends to proceed only

 7 against Gaston.

 8         IT IS ORDERED:

 9         (1) that Plaintiff's action will PROCEED on the Amended Complaint with the Fourth

10 Amendment claims against Defendant Gaston. (ECF No. 6)

11         (2) The Clerk shall ISSUE a summons for Defendant Gaston and send the same to the

12 U.S. Marshal along with one copy of the Amended Complaint (ECF No. 6) and one copy of this

13 Order for service on the Defendant. The Clerk shall also send to Plaintiff one USM-285 form.

14 Plaintiff shall have 20 days to complete the USM-285 form and return it to the U.S. Marshal to

15 complete service as to Gaston. Within 20 days of receiving from the U.S. Marshal a copy of the

16 USM-285 form showing whether service has been accomplished, Plaintiff must file a notice with

17 the court indicating whether the Defendant was served. If Gaston is not served, and if Plaintiff

18 wants service to be attempted again, he must file a motion with the court providing a more detailed

19 name and/or address for service, or indicating that some other method of service should be

20 attempted. Plaintiff is reminded that under Federal Rule of Civil Procedure 4(m), service must be

21 completed within 90 days of the date of this Order.

22

23



                                                    2
 1          (3) If Plaintiff requires an extension of time to meet the deadline for service, he must file a

 2 motion for extension of time under Local Rule 1A 6-1 and Local Rule 26-4 that is supported by a

 3 showing of good cause. The motion must be filed before expiration of the 90-day deadline.

 4          (4) Once a Defendant is served, Plaintiff must serve a copy of every pleading or other

 5 document submitted for consideration by the court upon the Defendant. If an appearance has been

 6 entered by counsel for the Defendant, the document must be served on the attorney. Plaintiff must

 7 include with the original of each document to be filed with the court a certificate stating that a true

 8 and correct copy of the document was served on the Defendant, or counsel, if the Defendant has

 9 an attorney. Under Local Rule 5-1, the proof of service must show the day and manner of service

10 and the name of the person served. The court may disregard any paper received which has not been

11 filed with the Clerk, or that fails to include a certificate of service.

12          IT IS SO ORDERED.

13          Dated: March 8, 2019.

14                                                              _________________________________
                                                                William G. Cobb
15                                                              United States Magistrate Judge

16

17

18

19

20

21

22

23



                                                       3
